       Case 2:18-cv-02013-JCM-GWF Document 45 Filed 03/28/19 Page 1 of 3



1    RICHARD I. DREITZER
     Nevada Bar No. 6626
2    JAMES T. TUCKER
     Nevada Bar No. 12507
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South 4th Street, 11th Floor
4    Las Vegas, NV 89101
5    (702) 727-1400; FAX (702) 727-1401
     Attorneys for Plaintiff, Nikkei Global Inc.
6

7                                  UNITED STATES DISTRICT COURT

8                                         DISTRICT OF NEVADA

9     Nikkei Global Inc., a California corporation,   Case No. 2:18-cv-02013-JCM-GWF

10                   Plaintiff,                       STIPULATION AND ORDER TO
                                                      EXTEND DEADLINE FOR
              vs.                                     PLAINTIFF, NIKKEI GLOBAL, INC.
11
                                                      TO RESPOND TO DEFENDANTS
      Co-Partner Consortium (“Partner-CO”), a         PHILIPPE ZIADE, JUDE NASSAR,
12    Nevada general partnership associated in fact   APPLETON PROPERTIES, LLC,
      and as an enterprise per 18 USCA § 1961(3);     Z LEB GROUP, LLC, PROGRESSIVE
13    Mr. Phillip Ziade, Nevada resident and co-      CONSTRUCTION, INC., GROWTH
      partner; Mr. Jude E. Nassar, an individual      DEVELOPMENT, LLC, VIBRANT
14    resident of Clark County, Nevada; Appleton      REALTY, LLC, AJ PROPERTIES
      Properties, LLC, a Nevada limited liability     INTERNATIONAL, LLC,
15    company; Z Leb Group, LLC, a Nevada limited     AJ PROPERTIES INTERNATIONAL
      liability company; Progressive Construction,    SERIES 2, LLC, GROWTH HOLDINGS,
16    Inc. a/k/a Growth Construction, a Nevada        LLC, GROWTH LUXURY HOMES, LLC,
      corporation; Growth Development, LLC a/k/a      AND GROWTH LUXURY REALTY, LLC’S
17    Growth Construction, a Nevada limited liability MOTION TO DISMISS FIRST AMENDED
      company; Vibrant Realty, LLC, a Nevada          COMPLAINT [ECF NO. 44] AND ZIADE
18    limited liability company; AJ Properties        DEFENDANTS’ REPLY IN SUPPORT OF
      International, LLC, a/k/a AJ1, a Nevada limited SAME
19    liability company; AJ Properties International
      Series 2 LLC, a/k/a AJ2 a Nevada limited
20    liability company; Growth Holdings, a Nevada (First Request)
      corporation; Growth Luxury Homes, LLC, a/k/a
21    GLH, a Nevada limited liability company;
22    Growth Luxury Realty, LLC, a/k/a GLR, a
      Nevada limited liability company; Mr. Yoshimi
23    Hirooka a resident of Japan or Singapore, doing
      business in Nevada; Mr. Yoshihiro Hirooka, a
24    resident of Japan or Singapore doing business
      in Nevada; Hirooka Family Office, Ltd., a
25    foreign organization doing business in Nevada,
26
                     Defendants.
27           ////
28
             ////

     1439340v.1
        Case 2:18-cv-02013-JCM-GWF Document 45 Filed 03/28/19 Page 2 of 3



             Plaintiff Nikkei Global Inc. (“Nikkei”), and Defendants Philippe Ziade, Jude Nassar,
 1

 2   Appleton Properties, LLC, Z Leb Group, LLC, Progressive Construction, Inc., Growth

 3   Development, LLC, Vibrant Realty, LLC, AJ Properties International, LLC, AJ Properties
 4   International Series 2, LLC, Growth Holdings, LLC, Growth Luxury Homes, LLC, and Growth
 5
     Luxury Realty, LLC (collectively, the “Ziade Defendants”), by and through their respective counsel,
 6
     stipulate and agree as follows:
 7
             1.     On October 18, 2018, Nikkei filed its Complaint [ECF No. 1] (the “Complaint”);
 8

 9           2.     On November 19, 2018, the Ziade Defendants accepted service of the Complaint.

10           3.     On January 4, 2019, the Ziade Defendants filed their Motion to Dismiss [ECF No. 23]

11   and served Nikkei with the same.
12           4.     On January 25, 2019, Nikkei filed a First Amended Complaint [ECF 39], which is
13
     permitted one time as a matter of course. See Fed. R. Civ. P. 15(a)(1)(B).
14
             5.     Due to the filing of the First Amended Complaint, Ziade Defendants and Nikkei
15
     previously agreed, and the Court ordered, a withdrawal of the pending Motion to Dismiss because it
16

17   had been mooted, in part, by Nikkei’s filing of the First Amended Complaint [ECF 40].

18           6.     Ziade Defendants and Nikkei previously agreed, and the Court ordered, that the Ziade

19   Defendants shall have up to and until March 8, 2019 to respond to the First Amended Complaint
20
     [ECF 40].
21
             7.     On March 5, 2019, the Ziade Defendants requested a one week extension to the prior
22
     deadline due to scheduling issues, thereby extending their deadline for response to the First
23
     Amended Complaint through March 15, 2019 [ECF 42, ECF 43].
24

25           8.     On March 15, 2019, the Ziade Defendants filed their Motion to Dismiss First
26   Amended Complaint and served Nikkei with the same [ECF 44].
27   ////
28
                                                       2

     1439340v.1
       Case 2:18-cv-02013-JCM-GWF Document 45 Filed 03/28/19 Page 3 of 3




 1           9.     Because of scheduling conflicts and other litigation commitments, Nikkei has
 2   respectfully requested that its date for response to the Ziade Defendants’ Motion to Dismiss First
 3   Amended Complaint be extended from its current date of March 29, 2019 through and including
 4   April 19, 2019. Counsel for the Ziade Defendants have graciously agreed to this extension.
 5           10.    Because of an upcoming trial for counsel of the Ziade Defendants, they have
 6   requested that any Reply in support of their Motion to Dismiss First Amended Complaint be filed on
 7   or before May 15, 2019. Counsel for Nikkei does not oppose this extension request.
 8           11.    This is the first stipulation to extend the deadline to file a Response to the Ziade
 9   Defendants’ Motion to Dismiss First Amended Complaint, and the First Request to extend the
10   deadline for the Reply. This stipulation is made in good faith and not to delay the proceedings.
11

12           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13
     DATED this 28th day of March, 2019.                   DATED this 28th day of March, 2019.
14
     WILSON, ELSER, MOSKOWITZ, EDELMAN BAILEYKENNEDY
15   & DICKER LLP

16
     By: __/s/ Richard Dreitzer                            By:     /s Joseph A. Liebman
17          RICHARD DREITZER                                       JOSEPH A. LIEBMAN
            300 South 4th Street, 11th Floor                       8984 Spanish Ridge Avenue
18          Las Vegas, NV 89101                                    Las Vegas, NV 89148

19   Attorneys for Plaintiff Nikkei Global Inc.            Attorneys for the Ziade Defendants

20
             IT IS SO ORDERED.
21

22

23
                                                  UNITED STATES
                                                  UNITED STATES MAGISTRATE  JUDGE
                                                                DISTRICT JUDGE
24

25                                                               March 29, 2019
                                                  DATED:
26

27
28
                                                       3

     1439340v.1
